Caldwell, J.
—The petition is in the usual form of debt, and alleges that defendants in error caused the plaintiff’s arrest by the military authorities of the Confederate States, and whilst thus in camp forced him, by the power of the military authority of the Confederacy, to receive “ Confederate money” in payment of debts due by promissory notes. The pet'tion was held insufficient on demurrer.
*677We are of opinion that the petition disclosed a good cause of action. ■ Section 5, ordinance XI, of the convention of 1866, was not intended to embrace this class of cases. It was designed to protect officers, state and' Confederate, and persons acting under them, in performance of “military or civil authority.” We are not called upon to discuss the constitutionality of the ordinance in question in the light of the federal constitution. When that question is presented we will be prepared to meet it. Judgment
Reversed and remanded.